Case 8:16-cv-02549-TPB-CPT Document 248 Filed 02/11/20 Page 1 of 2 PageID 10611



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DISH NETWORK L.L.C.,                          )        Case No. 8:16-cv-02549-TPB-CPT
                                               )
                Plaintiff,                     )
        v.                                     )
                                               )
 GABY FRAIFER, TELE-CENTER, INC.,              )
 and PLANET TELECOM, INC.,                     )
                                               )
                Defendants.                    )

               PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR
                 EXTENSION OF TIME AND TO EXCEED PAGE LIMITS

        Plaintiff DISH Network L.L.C. (“DISH”) responds to Defendants’ motion for an extension

 of time to file objections to Magistrate Judge Tuite’s report and recommendation (Dkt. 246, the

 “R&R), and Defendants’ request to exceed the page limits for such objections. (Dkt. 247).

        The parties were afforded 14 days to file objections to the R&R, making the objections due

 on February 14, 2020. (Dkt. 246.) Defendants are requesting an extension of time through March

 3, 2020, which amounts to an additional 18 days and more than double the time provided by rule.

 See Fed. R. Civ. P. 72(b)(2); Local Rule 6.02. Defendants also seek to expand the page limits for

 their proposed objections, going from the 25 pages allowed to 35 pages – exceeding the length of

 the underlying motions themselves. Defendants’ general reference to the scope of the R&R and

 the importance of issues at stake does not establish good cause for the requested relief. Therefore,

 Defendants’ motion should be denied in all respects.

        If the Court is inclined to grant Defendants’ motion, then DISH should receive a reciprocal

 extension of time for its response to Defendants’ objections and additional pages for that response.

 See id. (requiring response to objections within 14 days of service); Local Rule 3.01(b) (limiting a

 response to 20 pages). DISH will be prejudiced if Defendants are provided more than a month of
Case 8:16-cv-02549-TPB-CPT Document 248 Filed 02/11/20 Page 2 of 2 PageID 10612



 time and 35 pages to make objections, while DISH is held to the proscribed 14 days and 20 pages

 to respond. To avoid prejudice, DISH should also receive a reciprocal extension of time to file its

 objections to the R&R, such that each party’s objections are due at the same time.

 Dated: February 11, 2020
                                              /s/ Timothy M. Frank
                                              Joseph H. Boyle (pro hac vice)
                                              Timothy M. Frank (pro hac vice)
                                              HAGAN NOLL & BOYLE, LLC
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              Telephone: (713) 343-0478
                                              Facsimile: (713) 758-0146
                                              Email: joe.boyle@hnbllc.com
                                              Email: timothy.frank@hnbllc.com

                                              James A. Boatman, Jr.
                                              Florida Bar No. 0130184
                                              THE BOATMAN LAW FIRM PA
                                              3021 Airport-Pulling Road North, Suite 202
                                              Naples, Florida 34105
                                              Telephone: (239) 330-1494
                                              Facsimile: (239) 236-0376
                                              Email: jab@boatman-law.com

                                              Attorneys for Plaintiff DISH Network L.L.C.


                                 CERTIFICATE OF SERVICE

        I certify that on February 11, 2020, I electronically filed the foregoing with the Clerk of

 the Court by using the CM/ECF system, which will provide notice to Defendants.


                                              /s/ Timothy M. Frank
                                              Timothy M. Frank (pro hac vice)




                                                 2
